Citation Nr: 0635914	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an above the knee 
amputation of the left leg, to include as due to Agent Orange 
exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


K. Parakkal, Senior Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 RO decision that denied the 
veteran's claim of service connection for an above the knee 
amputation of the left leg. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2004 Form 9, the veteran requested a Board hearing 
at a local VA office before a Veterans Law Judge (i.e., a 
Travel Board hearing).  In April 2004, the RO sent the 
veteran a letter informing him that there were other 
alternatives to the Travel Board hearing, and he was 
requested to clarify what type of hearing he wanted.  The 
veteran responded that he wanted a hearing before a Decision 
Review Officer (DRO) at the RO.  In a May 2005 Supplemental 
Statement of the Case, it was indicated that an informal 
hearing conference was held in lieu of a personal hearing.  
The Board notes that the record does not contain either a 
withdrawal of his Travel Board or DRO hearing request. 

Most recently, in an October 2006 informal hearing 
presentation, the veteran's representative indicated that the 
veteran had never withdrawn his request for a Travel Board 
hearing and requested that the case be remanded for 
appropriate action.

Given that the veteran's request for Travel Board and DRO 
hearings was never fulfilled (i.e. the hearings were never 
scheduled), the case must be remanded for this purpose. 



Accordingly, this case is REMANDED for the following:

1.  The AMC should schedule the veteran for Travel 
Board and DRO hearings at the earliest available 
opportunity, with appropriate notification to the 
veteran and his representative.  

2.  After the hearings are conducted, or if the 
veteran withdraws one or both hearing requests, or 
fails to report for the scheduled hearing(s), the 
AMC should readjudicate the claim by evaluating all 
evidence obtained after the last supplemental 
statement of the case was issued. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


